Citation Nr: 1143237	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-25 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected disability.

2.  Entitlement to service connection for visual disturbance in left eye, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1972 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis in pertinent part denied service connection for headaches and visual disturbance in the left eye on both direct bases and as secondary to the service-connected facial injury with lacerations to left eyebrow and nasal area.

In March 2009, the Veteran testified at a hearing conducted before a decision review officer.  A transcript of the hearing has been associated with the claims folder.

The Board observes that, in a January 2007 rating decision, the RO denied service connection for a low back disorder to which the Veteran submitted a timely notice of disagreement in December 2007.  The RO issued a statement of the case in May 2008 that addressed the current issues on appeal in addition to the issue of service connection for a low back disorder.  The Veteran's substantive appeal received in August 2008 was timely as to the issues currently before the Board, but was untimely as to the issue of service connection for a low back disorder as it was past one year from the notice of the January 2007 rating decision and greater than 60 days from the May 2008 statement of the case.  See 38 C.F.R. § 20.302 (2011).  In a letter dated in August 2008, the Veteran was notified that his substantive appeal for the issue of service connection for a low back disorder was not timely and that such issue was therefore not on appeal.  The Veteran did not contest the issue of the timeliness of the substantive appeal.  Accordingly, only the issues of service connection for headaches and a visual disturbance of the left eye are before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claims.  In the supplement statement of the case issued in December 2009, the RO referred to VA treatment records from the VA Medical Center (VAMC) in Indianapolis, Indiana dated from May 2008 to November 2009.  However, those records have not been associated with the claims folder.  The most recent VA treatment records contained in the claims folder are dated in July 2008.  Accordingly, a remand is necessary to obtain records of any ongoing VA neurological and visual treatment that the Veteran may be receiving.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Also, the Board observes that, with regards to the Veteran's visual disturbance of the left eye, a VA neurological examiner in September 2008 suggested that a compensation and pension (C&P) eye examination should be performed to explore the Veteran's left hypotropia in relation to his history of facial fractures.  Despite the examiner's recommendation, no such examination was obtained.  As the Veteran claims that the visual disturbance of his left eye is the result of an in-service injury for which he is currently service connected (residuals of a facial injury, to include a scar underneath the left eyebrow, a scar on the left side of the nose, and left facial numbness and pain) and as the neurological examiner felt that an eye examination was appropriate in light of the Veteran's history of facial fractures, the Board finds that on remand, a VA eye examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As for the Veteran's headaches, the Board observes that the Veteran's treatment records and two VA examinations in December 2007 and September 2008 fail to show a diagnosis of a headache disorder.  In this regard, the Board observes that the December 2007 examiner opined that the Veteran's complaints were more of a localized facial pain (for which the Veteran is currently service connected) as opposed to a headache from deeper central nervous system structures.  If, on remand, additional evidence is obtained that shows the diagnosis of a headache disorder or that the Veteran's complaints are related to a disorder other than his service-connected left facial pain and numbness, then a VA examination should be obtained regarding the etiology of such disorder, including whether it is secondary to the Veteran's service-connected residuals of a facial injury, to include a scar underneath the left eyebrow, a scar on the left side of the nose, and left facial numbness and pain.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a corrective Veterans Claims Assistance Act of 2000 notice letter pertaining to the issues on appeal.  The notification sent to the Veteran should include the criteria for the grant of service connection on both direct and secondary bases.  

2.  After obtaining the appropriate release of information forms where necessary, procure records of headache and left eye treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received at the VAMC in Indianapolis, Indiana since July 2008.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.
3.  Thereafter, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his visual disturbance in the left eye.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed visual disturbance, including hypotropia in the left eye, had its clinical onset in service; is otherwise related to active duty; or was caused or aggravated (permanently worsened beyond normal progression) by the service-connected residuals of a facial injury, to include a scar underneath the left eyebrow, a scar on the left side of the nose, and left facial numbness and pain.  [If the Veteran is found to have a visual disturbance in his left eye that is aggravated by any of these service-connected disabilities, the examiner should quantify the approximate degree of aggravation.]  Also, in answering these questions, the examiner should note that, in addition to an in-service facial injury, the Veteran sustained additional post-service facial injuries following an altercation with police officers in November 2007.
A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  If, and only if, additional evidence obtained shows the diagnosis of a chronic headache disorder or that the Veteran's complaints of a headache are due to a separate etiology other than his service-connected left facial numbness and pain, then accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any such diagnosed headache disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed chronic headache disorder had its clinical onset in service; is otherwise related to active duty; or was caused or aggravated (permanently worsened beyond normal progression) by the service-connected residuals of a facial injury, to include a scar underneath the left eyebrow, a scar on the left side of the nose, and left facial numbness and pain.  [If the Veteran is found to have a headache disorder that is aggravated by any of these service-connected disabilities, the examiner should quantify the approximate degree of aggravation.]  Also, in answering these questions, the examiner should note that, in addition to an in-service facial injury, the Veteran sustained additional post-service facial injuries following an altercation with police officers in November 2007.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

5.  Ensure that the examination report(s) complies with (and answers the questions posed in) this Remand.  If the report(s) is insufficient, it should be returned to the examiner(s) for corrective action, as appropriate.

6.  Then, readjudicate the issues of entitlement to service connection for headaches and visual disturbance in the left eye, both on a direct basis and as secondary to the service-connected residuals of a facial injury, to include a scar underneath the left eyebrow, a scar on the left side of the nose, and left facial numbness and pain.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


